DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second line must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: At paragraph 0001, line 2 contains extraneous language.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3-4, 6-7 and 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims variously recite a “sealing threshold” and a “closing threshold”. This language is indefinite because it is not clear if the “threshold” is a pre-determined limitation for sealing and/or closing the valves, or if it represents a structural element of the valve that has not been disclosed. As the specification does not provide any structure or explanation of what defines a “threshold”, or how the “threshold” may be determined based on the relationship between the pressure between the valves, the scope of these claims is unascertainable at this time. This rejection may be obviated by amending the claims in such a way so as to clearly define how a “threshold” is determined as related to a pressure differential. No new matter should be entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0115983 A1 (Nanney).
As concerns claim 1, Nanney discloses a pressure relief system for oil and gas operations comprising: a first valve 24B on a first line; a second valve 24A on the first line; a chamber positioned between the first valve and the second valve (at 14A, including piping at 18A); a dump valve positioned within the chamber being configured to be opened to reduce a first pressure within the chamber (in this instance, valve 26A can be construed as a “dump valve”, as it communicates with valve 28 and dump conduit 20), the pressure within the chamber impacts the first valve and the second valve.
As concerns claim 3, Nanney discloses the pressure relief system of claim 1, wherein the dump valve is configured to open responsive to the first pressure moving towards equalizing with a second pressure between the first valve and a frac pump (0044).
	As concerns claim 5, Nanney discloses the pressure relief system of claim 1, wherein the dump valve is configured to open responsive to the first pressure moving towards equalizing with a third pressure between the second valve and a wellhead (0045).
Allowable Subject Matter
	Claims 3-4, 6-7 and 9-20 will be considered for allowability in the next Office action, if the claims are amended to obviate the rejections under 35 U.S.C. § 112(b), as outlined above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0048158 A1 (Baca et al.) discloses an automated relief valve control system and method for use with a downhole operation that has a controller and a sensor that opens or closes the relief valve in response to a determination that the detected pressure exceeds the stored pressure threshold. US 2017/0285668 A1 (Moseley et al.) discloses a system for controlling a pressure relief valve in a high pressure tubing that has an actuator that operates to move the pressure relief valve between .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679